                 Case 2:19-cv-01281-BJR Document 65 Filed 07/02/20 Page 1 of 9



 1                                                          HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9
     GERALD JACKSON, ROSLYN JACKSON,                      NO. 2:19-CV-01281-BJR
10   DEAN MELLOM, JON PERRIN, AND
     JULIE PERRIN, individually and on behalf of
11   all others similarly situated,
12                   Plaintiffs,                          AGREEMENT REGARDING
                                                          DISCOVERY OF ELECTRONICALLY
13          v.                                            STORED INFORMATION AND
                                                          ORDER
14   THE ALIERA COMPANIES, INC., a
     Delaware corporation; ALIERA
15   HEALTHCARE, INC., a Delaware
     corporation; TRINITY HEALTHSHARE
16   INC., a Delaware corporation,
17                   Defendants.
18

19           The parties hereby stipulate to the following provisions regarding the discovery of
20   electronically stored information (“ESI”) in this matter:
21          General Principles
22          1.       An attorney’s zealous representation of a client is not compromised by conducting
23   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
24   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
25   contributes to the risk of sanctions.
26

27    AGREEMENT REGARDING DISCOVERY                                       SUSMAN GODFREY L.L.P.
      OF ELECTRONICALLY STORED                             1              1201 THIRD AVENUE, SUITE 3800
      INFORMATION AND ORDER                                               SEATTLE, WA 98101
      NO. 2:19-CV-1281                                                    (206) 516-3880
                  Case 2:19-cv-01281-BJR Document 65 Filed 07/02/20 Page 2 of 9



 1           2.        As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

 2   26(b)(1) must be applied in each case when formulating a discovery plan. To further the application

 3   of the proportionality standard in discovery, requests for production of ESI and related responses

 4   should be reasonably targeted, clear, and as specific as possible.

 5           ESI Disclosures

 6           Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each

 7   party shall disclose:

 8           1.        Custodians. The five custodians most likely to have discoverable ESI in their

 9   possession, custody, or control. The custodians shall be identified by name, title, connection to the

10   instant litigation, and the type of the information under the custodian’s control.

11           2.        Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

12   drives, servers), if any, likely to contain discoverable ESI.

13           3.        Third-Party Data Sources. A list of third-party data sources, if any, likely to contain

14   discoverable ESI (e.g., third-party email providers, mobile device providers, cloud storage) and,

15   for each such source, the extent to which a party is (or is not) able to preserve information stored

16   in the third-party data source.

17           4.        Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

18   (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

19   data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B). ESI

20   Discovery Procedures

21           ESI Discovery Procedures

22           1.        On-site inspection of electronic media. Such an inspection shall not be required

23   absent a demonstration by the requesting party of specific need and good cause or by agreement

24   of the parties.

25

26

27    AGREEMENT REGARDING DISCOVERY                                           SUSMAN GODFREY L.L.P.
      OF ELECTRONICALLY STORED                                 2              1201 THIRD AVENUE, SUITE 3800
      INFORMATION AND ORDER                                                   SEATTLE, WA 98101
      NO. 2:19-CV-1281                                                        (206) 516-3880
                 Case 2:19-cv-01281-BJR Document 65 Filed 07/02/20 Page 3 of 9



 1          2.       Search methodology. The parties shall timely confer to attempt to reach agreement

 2   on appropriate search terms and queries, file type and date restrictions, data sources (including

 3   custodians), and other appropriate computer- or technology-aided methodologies, before any such

 4   effort is undertaken. The parties shall continue to cooperate in revising the appropriateness of the

 5   search methodology.

 6                          Prior to running searches:

 7                                 The producing party shall disclose the data sources (including

 8   custodians), search terms and queries, any file type and date restrictions, and any other

 9   methodology that it proposes to use to locate ESI likely to contain responsive and discoverable

10   information. The producing party may provide unique hit counts for each search query.

11                                 The requesting party is entitled to, within 14 days of the producing

12   party’s disclosure, add no more than 10 search terms or queries to those disclosed by the producing

13   party absent a showing of good cause or agreement of the parties.

14                                 The following provisions apply to search terms / queries of the

15   requesting party. Focused terms and queries should be employed; broad terms or queries, such as

16   product and company names, generally should be avoided. A conjunctive combination of multiple

17   words or phrases (e.g., “computer” and “system”) narrows the search and shall count as a single

18   search term. A disjunctive combination of multiple words or phrases (e.g., “computer” or

19   “system”) broadens the search, and thus each word or phrase shall count as a separate search term

20   unless they are variants of the same word. The producing party may identify each search term or

21   query returning overbroad results demonstrating the overbroad results and a counter proposal

22   correcting the overbroad search or query.

23                          After production: Within 21 days of the producing party notifying the

24   receiving party that it has substantially completed the production of documents responsive to a

25

26

27    AGREEMENT REGARDING DISCOVERY                                      SUSMAN GODFREY L.L.P.
      OF ELECTRONICALLY STORED                             3             1201 THIRD AVENUE, SUITE 3800
      INFORMATION AND ORDER                                              SEATTLE, WA 98101
      NO. 2:19-CV-1281                                                   (206) 516-3880
                    Case 2:19-cv-01281-BJR Document 65 Filed 07/02/20 Page 4 of 9



 1   request, the responding party may request no more than 10 additional search terms or queries. The

 2   immediately preceding section (Section C(2)(a)(iii)) applies.

 3                            Upon reasonable request, a party shall disclose information relating to

 4   network design, the types of databases, database dictionaries, the access control list and security

 5   access logs and rights of individuals to access the system and specific files and applications, the

 6   ESI document retention policy, organizational chart for information systems personnel, or the

 7   backup and systems recovery routines, including, but not limited to, tape rotation and

 8   destruction/overwrite policy.

 9             3.       Format.

10                            ESI will be produced to the requesting party with searchable text, in a

11   format to be decided between the parties. Acceptable formats include, but are not limited to, native

12   files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only

13   with load files for e-discovery software that includes metadata fields identifying natural document

14   breaks and also includes companion OCR and/or extracted text files), and searchable PDF.

15                            Unless otherwise agreed to by the parties, files that are not easily converted

16   to image format, such as spreadsheet, database, and drawing files, will be produced in native

17   format.

18                            Each document image file shall be named with a unique number (Bates

19   Number). File names should not be more than twenty characters long or contain spaces. When a

20   text-searchable image file is produced, the producing party must preserve the integrity of the

21   underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,

22   the revision history.

23                            If a document is more than one page, the unitization of the document and

24   any attachments and/or affixed notes shall be maintained as they existed in the original document.

25

26

27    AGREEMENT REGARDING DISCOVERY                                         SUSMAN GODFREY L.L.P.
      OF ELECTRONICALLY STORED                                4             1201 THIRD AVENUE, SUITE 3800
      INFORMATION AND ORDER                                                 SEATTLE, WA 98101
      NO. 2:19-CV-1281                                                      (206) 516-3880
                  Case 2:19-cv-01281-BJR Document 65 Filed 07/02/20 Page 5 of 9



 1           4.       De-duplication. The parties may de-duplicate their ESI production across custodial

 2   and non-custodial data sources after disclosure to the requesting party, and the duplicate custodian

 3   information removed during the de-duplication process tracked in a duplicate/other custodian field

 4   in the database load file.

 5           5.       Email Threading. The parties may use analytics technology to identify email

 6   threads and need only produce the unique most inclusive copy and related family members and

 7   may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce a

 8   less inclusive copy.

 9           6.       Metadata fields. If the requesting party seeks metadata, the parties agree that only

10   the following metadata fields need be produced, and only to the extent it is reasonably accessible

11   and non-privileged: document type; custodian and duplicate custodians (or storage location if no

12   custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size;

13   file extension; original file path; date and time created, sent, modified and/or received; and hash

14   value. The list of metadata type is intended to be flexible and may be changed by agreement of the

15   parties, particularly in light of advances and changes in technology, vendor, and business practices.

16           7.       Hard-Copy Documents. If the parties elect to produce hard-copy documents in an

17   electronic format, the production of hard-copy documents will include a cross-reference file that

18   indicates document breaks and sets forth the custodian or custodian/location associated with each

19   produced document. Hard-copy documents will be scanned using Optical Character Recognition

20   technology and searchable ASCII text files will be produced (or Unicode text format if the text is

21   in a foreign language), unless the producing party can show that the cost would outweigh the

22   usefulness of scanning (for example, when the condition of the paper is not conducive to scanning

23   and will not result in accurate or reasonably useable/searchable ESI). Each file will be named with

24   a unique Bates Number (e.g., the unique Bates Number of the first page of the corresponding

25   production version of the document followed by its file extension).

26

27    AGREEMENT REGARDING DISCOVERY                                        SUSMAN GODFREY L.L.P.
      OF ELECTRONICALLY STORED                              5              1201 THIRD AVENUE, SUITE 3800
      INFORMATION AND ORDER                                                SEATTLE, WA 98101
      NO. 2:19-CV-1281                                                     (206) 516-3880
                 Case 2:19-cv-01281-BJR Document 65 Filed 07/02/20 Page 6 of 9



 1          Preservation of ESI

 2          The parties acknowledge that they have a common law obligation, as expressed in Fed. R.

 3   Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in the

 4   party’s possession, custody, or control. With respect to preservation of ESI, the parties agree as

 5   follows:

 6          1.       Absent a showing of good cause by the requesting party, the parties shall not be

 7   required to modify the procedures used by them in the ordinary course of business to back-up and

 8   archive data; provided, however, that the parties shall preserve all discoverable ESI in their

 9   possession, custody, or control.

10          2.       The parties will supplement their disclosures in accordance with Fed. R. Civ. P.

11   26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure

12   where that data is created after a disclosure or response is made (unless excluded under Sections

13   (D)(3) or (E)(1)-(2)).

14          3.       Absent a showing of good cause by the requesting party, the following categories

15   of ESI need not be preserved:

16                            Deleted, slack, fragmented, or other data only accessible by forensics.

17                            Random access memory (RAM), temporary files, or other ephemeral data

18   that are difficult to preserve without disabling the operating system.

19                            On-line access data such as temporary internet files, history, cache, cookies,

20   and the like.

21                            Data in metadata fields that are frequently updated automatically, such as

22   last-opened dates (see also Section (E)(5)).

23                            Back-up data that are duplicative of data that are more accessible elsewhere.

24                            Server, system or network logs.

25

26

27    AGREEMENT REGARDING DISCOVERY                                         SUSMAN GODFREY L.L.P.
      OF ELECTRONICALLY STORED                                6             1201 THIRD AVENUE, SUITE 3800
      INFORMATION AND ORDER                                                 SEATTLE, WA 98101
      NO. 2:19-CV-1281                                                      (206) 516-3880
                 Case 2:19-cv-01281-BJR Document 65 Filed 07/02/20 Page 7 of 9



 1                          Data remaining from systems no longer in use that is unintelligible on the

 2   systems in use.

 3                          Electronic data (e.g., email, calendars, contact data, and notes) sent to or

 4   from mobile devices (e.g., iPhone, iPad, Android devices), provided that a copy of all such

 5   electronic data is automatically saved in real time elsewhere (such as on a server, laptop, desktop

 6   computer, or “cloud” storage).

 7          Privilege

 8          1.       A producing party shall create a privilege log of all documents fully withheld from

 9   production on the basis of a privilege or protection, unless otherwise agreed or excepted by this

10   Agreement and Order. Privilege logs shall include a unique identification number for each

11   document and the basis for the claim (attorney-client privileged or work-product protection). For

12   ESI, the privilege log may be generated using available metadata, including author/recipient or

13   to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata

14   provide insufficient information for the purpose of evaluating the privilege claim asserted, the

15   producing party shall include such additional information as required by the Federal Rules of Civil

16   Procedure. Privilege logs will be produced no later than 45 days after delivering a production, but

17   if additional time shall be required the parties shall meet and confer regarding a reasonable

18   production time.

19          2.       Redactions need not be logged so long as the basis for the redaction is clear on the

20   redacted document.

21          3.       With respect to privileged or work-product information generated after the filing of

22   the complaint, parties are not required to include any such information in privilege logs.

23          4.       Activities undertaken in compliance with the duty to preserve information are

24   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

25

26

27    AGREEMENT REGARDING DISCOVERY                                       SUSMAN GODFREY L.L.P.
      OF ELECTRONICALLY STORED                              7             1201 THIRD AVENUE, SUITE 3800
      INFORMATION AND ORDER                                               SEATTLE, WA 98101
      NO. 2:19-CV-1281                                                    (206) 516-3880
                 Case 2:19-cv-01281-BJR Document 65 Filed 07/02/20 Page 8 of 9



 1          5.       Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

 2   proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,

 3   constitute a waiver by the producing party of any privilege applicable to those documents,

 4   including the attorney-client privilege, attorney work-product protection, or any other privilege or

 5   protection recognized by law. Information produced in discovery that is protected as privileged or

 6   work product shall be immediately returned to the producing party, and its production shall not

 7   constitute a waiver of such protection.

 8   Dated June 26, 2020
 9                                                  s/ Eleanor Hamburger
                                                    Richard E. Spoonemore (WSBA #21833)
10                                                  Eleanor Hamburger (WSBA # 26478)
                                                    SIRIANNI YOUTZ
11                                                  SPOONEMORE HAMBURGER PLLC
                                                    3101 Western Avenue, Suite 350
12                                                  Seattle, WA 98121
                                                    Tel. (206) 223-0303; Fax (206) 223-0246
13                                                  Email: rspoonemore@sylaw.com
                                                    Email: ehamburger@sylaw.com
14
                                                    Attorneys for Plaintiffs
15                                                  Gerald Jackson, Roslyn Jackson,
                                                    Dean Mellom, Jon Perrin, and Julie Perrin.
16
     Dated June 25, 2020
17
                                                    s/ Edgar G. Sargent
18                                                  Edgar G. Sargent (WSBA #28283)
                                                    SUSMAN GODFREY LLP
19                                                  1201 Third Avenue, Suite 3800
                                                    Seattle, WA 98101
20                                                  Phone: (206) 516-3880
                                                    Email: esargent@SusmanGodfrey.com
21
                                                    Attorney for Defendant
22                                                  The Aliera Companies, Inc., formerly known as
                                                    Aliera Healthcare, Inc.
23

24

25

26

27    AGREEMENT REGARDING DISCOVERY                                      SUSMAN GODFREY L.L.P.
      OF ELECTRONICALLY STORED                             8             1201 THIRD AVENUE, SUITE 3800
      INFORMATION AND [PROPOSED]                                         SEATTLE, WA 98101
      ORDER                                                              (206) 516-3880
      NO. 2:19-CV-1281
              Case 2:19-cv-01281-BJR Document 65 Filed 07/02/20 Page 9 of 9



 1   Dated June 25, 2020

 2                                               s/Curt Roy Hineline
                                                 Curt Roy Hineline (WSBA #16317)
 3                                               James R. Morrison (WSBA #43043)
                                                 BAKER & HOSTETLER LLP
 4
                                                 999 Third Avenue, Suite 3600
 5                                               Seattle, WA 98104
                                                 Phone: (206) 332-1101
 6                                               Email: chineline@bakerlaw.com
                                                 Email: jmorrison@bakerlaw.com
 7
                                                 Attorney for Defendant Trinity Healthshare Inc.
 8

 9

10                                          ORDER
11   Based on the foregoing, IT IS SO ORDERED.
12

13   DATED this 2nd day of July, 2020.

14

15                                                         The Honorable Barbara J. Rothstein
                                                           United States District Judges
16

17

18

19
20

21

22

23

24

25

26

27    AGREEMENT REGARDING DISCOVERY                                  SUSMAN GODFREY L.L.P.
      OF ELECTRONICALLY STORED                         9             1201 THIRD AVENUE, SUITE 3800
      INFORMATION AND ORDER                                          SEATTLE, WA 98101
      NO. 2:19-CV-1281                                               (206) 516-3880
